 Case 1:20-cv-01775-LPS Document 10 Filed 01/19/21 Page 1 of 2 PageID #: 204




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 CELANESE INTERNATIONAL
 CORPORATION; CELANESE (MALTA)
 COMPANY 2 LIMITED; & CELANESE
 SALES U.S. LTD.,

                       Plaintiffs,
                                                     C.A. No. 1:20-cv-01775-LPS
           v.
                                                     JURY TRIAL DEMANDED
 ANHUI JINHE INDUSTRIAL CO., LTD.;
 JINHE USA LLC; UMC INGREDIENTS,
 LLC f/k/a JRS INTERNATIONAL LLC;
 PRINOVA US LLC; & AGRIDIENT, INC.,

                       Defendants.


                STIPULATION AND [PROPOSED] ORDER FOR EXTENSION

       IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiffs

Celanese International Corporation, Celanese (Malta) Company 2 Limited, and Celanese Sales

U.S. Ltd. (collectively, “Celanese”) and Defendant Agridient, Inc. (“Agridient”), subject to the

approval of the Court, that the time within which Agridient shall answer, move, or otherwise

respond to the Complaint is extended through and including February 18, 2021. Counsel for

Celanese communicated with a representative for Agridient and confirmed the substance of the

parties’ agreement.
 Case 1:20-cv-01775-LPS Document 10 Filed 01/19/21 Page 2 of 2 PageID #: 205



Dated: January 19, 2021                          Respectfully submitted,

OF COUNSEL:                                      DLA PIPER LLP (US)
Aaron G. Fountain (admitted pro hac vice)
DLA PIPER LLP (US)                               /s/ Brian A. Biggs
410 Congress Avenue, Suite 2500                  Brian A. Biggs (DE Bar No. 5591)
Austin, TX 78701                                 Erin E. Larson (DE Bar No. 6616)
Telephone: (512) 457-7000                        1201 North Market Street, Suite 2100
Facsimile: (512) 457-7001                        Wilmington, DE 19801-1147
aaron.fountain@us.dlapiper.com                   Telephone: (302) 468-5700
                                                 Facsimile: (302) 394-2341
Aaron Wainscoat (admitted pro hac vice)          brian.biggs@us.dlapiper.com
Susan M. Krumplitsch (admitted pro hac vice)     erin.larson@us.dlapiper.com
DLA PIPER LLP (US)
2000 University Avenue                           Attorneys for Plaintiffs Celanese
East Palo Alto, CA 94303                         International Corporation, Celanese (Malta)
Telephone: (650) 833-2440                        Company 2 Limited, and Celanese Sales U.S.
Facsimile: (650) 687-1230                        Ltd.
aaron.wainscoat@us.dlapiper.com
susan.krumplitsch@us.dlapiper.com

Ellen A. Scordino (admitted pro hac vice)
Kristin M. Beale (admitted pro hac vice)
DLA PIPER LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110
Telephone: (617) 406-6000
Facsimile: (617) 406-6100
ellen.scordino@us.dlapiper.com
kristin.beale@us.dlapiper.com



SO ORDERED this           day of January, 2021


                                                  ________________________________
                                                    United States District Court Judge




WEST\292836417.1
